Citation Nr: 1826384	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left thigh or hip disability. 

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	B. Lincoln


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 





INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1984 to October 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in August 2011. 
 
The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's claims.  Specifically, private treatment records and a VA examination and medical opinions must be obtained.  

In his June 2012 substantive appeal, the Veteran reported that he submitted in private treatment records from D.J., M.D in August 2011; however, he asserted that such records had not been reviewed.  The Board notes that there are no post-service private treatment records from D.J., M.D of record.  As the aforementioned private treatment records are potentially relevant to the claims for service connection, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1) (2017).

The Veteran also contends that his current left thigh/hip disabilities are due to his active service, and in the alternative, the result of his service-connected lumbar spine disability.  In this regard, the August 1983 induction physical examination is negative for a diagnosis of a left thigh or hip disorder.  A June 1985 record notes the Veteran's report of left anterior thigh pain; the examiner diagnosed a left hip contusion due to direct trauma that occurred two months ago that did not resolve.  The September 1985 separation examination notes the Veteran's report of left leg cramps.  

Post-service records include a January 2012 VA examination that notes a diagnosis of a left thigh contusion.  The examiner opined that the Veteran's current left thigh disorder was "less likely" incurred in or due to active service.  In providing the opinion, the examiner noted that the Veteran's June 1985 in-service left thigh contusion resolved without residuals.  The examiner also noted that there was no current x-ray evidence of myositis ossificans; however, he also noted that the Veteran had a preexisting diagnosis of myositis ossificans of the left thigh.  

The Veteran underwent a VA examination in February 2018, during which left thigh strain was diagnosed.  The examiner opined that the Veteran's current left thigh disorder was "less likely" due to the service-connected lumbar spine disability.  In providing the opinion, the examiner noted that the two medical conditions were not medically related, as medical literature did not support a relationship.  

The January 2012 VA examination and opinion are inadequate for the purposes of adjudicating the appeal, as the aforementioned examiner found that there were no current diagnoses; however, he also concluded that the left thigh myositis ossificans preexisted active service.  In this regard, the Veteran is presumed sound upon entrance into service, as his August 1983 induction physical examination is negative for a diagnosis of a left thigh or hip disability.  Likewise, the February 2018 VA opinion is also inadequate for the purposes of adjudicating the appeal, as the examiner did not address whether the current left thigh strain was directly related to the Veteran's service or whether it was aggravated by the service-connected lumbar spine disability.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a medical opinion addressing the etiology of the Veteran's current left thigh/hip disorders is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Regarding the claim for service connection for asthma, the Veteran contends that he experienced breathing problems since active service.  The record reflects that a QTC fee-based examination for the claimed asthmatic disorder was scheduled for August 2011; however, the Veteran failed to appear to the examination.  In a subsequent August 2011 Report of General Information, it was noted that the notice of examination was sent to the wrong address, and the AOJ indicated that the examination should be rescheduled.  There is no indication of record that VA attempted to reschedule the aforementioned examination.  As such, an examination must be scheduled and the report must be associated with the record.  38 C.F.R. § 3.159 (c)(4). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include private treatment records from D.J., M.D., identified by the Veteran in his substantive appeal.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record and the examination results, the examiner should identify all left thigh and hip disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include left hip strain, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that left thigh strain disorder was permanently worsened by the Veteran's service-connected lumbar spine disability.  

In providing the opinion, the examiner must accept as fact that the Veteran was presumed sound upon entry into service. 
 
If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
3.  The Veteran should be provided an examination by a physician with sufficient expertise to address the etiology of any current pulmonary disorder(s).  All pertinent evidence of record must be made available to and reviewed by the VA examiner. 

Based on the review of the record and the examination results, the examiner should identify all pulmonary disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

In providing the opinion(s), the examiner must address the Veteran's contention that he has experienced ongoing breathing problems since active service.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



